DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 5/2/2022 under AFCP 2.0 have been received and entered. Claims 1, 4, 17, 19 and 20 have been amended. Claims 1-20 are pending in the application.
Applicant’s remark has been considered and it appeared to be persuasive.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin J. Sparrow on 5/12/2022.

The application has been amended to correct typo error as follows: 
Claim 4, line 14, changes “, ,” to --,--
Claim 20, line 7, after “sample properties” insert --, using an onboard computer coupled to the electric field sensor and the radiation source,--
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation in combination of the features recited in the claims 1, 4, 17, 19 and 20  in which an electric field sensor configured to detect an electric field of the sample during or after sample irradiation by the radiation source, at least one property of the electric field being altered by the sample irradiation; and an on-board computer communicably coupled to the electric field sensor and radiation source, the onboard computer configured to determine one or more sample properties based on the electric field of the sample, the sample properties including at least one of physical or chemical composition of the sample  (claim 1); an electric field sensor placed proximal to the sample configured to scan the sample by detecting an electric field of the sample during or after sample irradiation by the X-ray fluorescence spectrometer, at least one property of the electric field being altered by the sample irradiation, and an X-ray radiation detector placed proximal to the sample configured to scan X-ray radiation traversing the sample; a frame configured to control a distance between the sample and at least one of the X-ray fluorescence spectrometer, electric filed sensor, and X-ray radiation detector; and an on-board computer communicably coupled to the X-ray fluorescence spectrometer and at least one of the electric field sensor and the X-ray radiation detector, the onboard computer being configured to determine one or more sample properties based on the electric field  and the X-ray radiation traversing the sample, the sample properties including at least one of physical or chemical composition of the sample (claim 4);  at least one of an electric field sensor and an X-ray radiation detector is inserted into the pilot hole; an X-ray fluorescence instrument is placed proximal to the pilot hole; the soil proximal to the pilot hole is scanned using the X-ray fluorescence instrument and at least one of the electric field sensor and the X-ray radiation detector; and the one or more soil properties is determined based on at least one of an electric field of the soil indicated by the electric field sensor and X-ray radiation traversing the sample indicated by the X-ray radiation detector, at least one property of the electric field being altered by sample irradiation via the X-ray fluorescence instrument, the one or more soil properties including at least one of physical or chemical composition of the soil (claim 17);  the sample is scanned using an X-ray fluorescence spectrometer and at least one of an electric field sensor and an X-ray radiation detector, at least one property of the electric field being altered by sample irradiation via the X-ray fluorescence spectrometer; and one or more sample properties are determined based on scan data generated by the X-ray fluorescence spectrometer and at least one of the electric field sensor and the X-ray radiation detector, the sample properties including at least one of physical or chemical composition of the sample (claim 19); scanning the sample via an electric field sensor during or after the irradiation to determine electric field of the sample, at least one property of the electric field being altered by sample irradiation via the radiation source; determining one or more sample properties, using an onboard computer coupled to the electric field sensor and the radiation source, based on the electric field of the sample, the one or more sample properties including at least one of physical or chemical composition of the sample (claim 20).      
The recited prior art, Weindorf et al (US 20170122889) discloses a portable device for determining soil chemical characterization includes a probe 102 connected to both a visible near infrared diffuse spectroradiometer and an x-ray fluorescence spectrometer (figure 1, par 0052). The spectroradiometer scan as soil sample to generate a diffuse reflectance spectra of the soil sample, spectrometer scan the soil sample to generate elemental data for the soil sample, and a processor then applied a predictive model to the diffuse reflectance spectra and the elemental data to determine certain properties of the soil sample (pars 0052, 0057). Therefore, the prior art fail to teach the performance operation in combination of the claims as claimed by the applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 	/BRYAN BUI/               Primary Examiner, Art Unit 2865